Citation Nr: 0523360	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-21 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hyperthyroidism.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a left femur fracture, 
interrochanteric type.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Waco, Texas, VA Regional Office (RO).   

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for residuals of a left femur fracture, 
intertrochanteric type, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The appellant was afforded a personal hearing before a 
hearing officer at the RO in March 2004.  A transcript of the 
hearing has been associated with the claims file.  


FINDINGS OF FACT

1.	The appellant in this case served on active duty from 
August 1943 to December 1945

2.	On March 10, 2004, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the in regard to the issue 
of entitlement to service connection for hypothyroidism is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


REMAND

The appellant is seeking compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a left femur fracture, 
intertrochanteric type.  Essentially, he asserts that as a 
result of the surgery he has left hip pain and is confined to 
a wheel chair.  

The records reflect that in April 2001, the appellant 
sustained a left closed subtrochanteric femur fracture while 
lodging at a VA domiciliary.  The Board notes that records 
dated in April 2001 contain accounts that he tripped and fell 
and another account that he fell off of a smoking pot, 
backwards.  Regardless of how he sustained the fracture, the 
records reflect that he was scheduled to undergo closed 
reduction and intramedullary nailing of his fracture versus 
open reduction internal fixation of the fracture.  The 
operation report noted that he appeared to understand the 
nature of the procedure and the risks and benefits and that 
an informal consent was signed.  The report reflects that the 
fracture was unable to be reduced with placement of the Recon 
nail and the procedure was abandoned.  Instead, an open 
reduction and internal fixation of the fracture was 
performed.  

On VA examination in April 2003, the examiner noted that 
attempt to manipulate the left leg in any direction resulted 
in the appellant screaming out in pain.  Movements were noted 
to include internal rotation and external rotation, 
abduction, and flexion.  The area of maximum tenderness was 
noted to be from the greater trochanteric tip down about 3 cm 
to the level where the nail should be entering the 
intertrochanteric and the femoral neck.  X-ray examination 
showed the fracture was united.  The diagnosis was open 
reduction internal fixation of a fracture, intertrochanteric 
type, left femur with x-ray evidence of good union, but with 
extreme pain in the hip area.  The examiner noted that x-ray 
showed some osteoarthritis and such could be the basis for 
his symptoms, but regardless, that the pain was real.  The 
examiner stated that he was not able to make a diagnosis as 
to specifically where it was coming from, except that it was 
coming from the trochanteric area and the area 3 or 4 cm 
distal to it.  

At the RO hearing in March 2004, the appellant and/or his 
representative referenced a May 2003 examination that showed 
the left hip nail was broken and that the appellant underwent 
another surgery.  Transcript at. at 2 (2004).  In addition, 
pertinent private treatment records were mentioned.  Id at 3.  
These records have not been associated with the claims file.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should attempt to obtain VA 
and/or private treatment records in 
regard to the left hip that have not 
been obtained, to include the consent 
form in regard to the May 2001 VA 
surgery, May 2003 records showing the 
left hip nail was broken, and any 
records showing left hip surgery 
following the May 2001 VA surgery.  

2.  The AOJ should obtain an opinion 
from a competent professional (an 
orthopedic surgeon if reasonably 
available).  Did additional disability 
result by reason of May 2001 open 
reduction internal fixation of the left 
fracture?  If so, was the proximate 
cause of the additional disability a 
result of carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault of the part of 
VA or an event not reasonably 
foreseeable?  (The operative report and 
claims file must be made available to 
the examiner.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


